Citation Nr: 1442231	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Risa Rohrberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to September 1944, and from July 1945 to July 1946. He died in July 2007. The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for the cause of the Veteran's death.  Jurisdiction of the claims file currently rests with the RO in Newark, New Jersey.  

In July 2014, the appellant had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The record in this case is in electronic form, and is entirely in the Veterans Benefits Management System (VBMS) and the Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran completed his service at Camp Lejeune in 1946, before the 1957 to 1987 period during which the water supply there has been deemed to have contained contamination sufficient to produce increased risk of future cancers.

2. Precancerous conditions and cancers in the Veteran, including the metastatic bladder cancer that caused his death, were detected many years after his service, and are not related to service.


CONCLUSION OF LAW

Metastatic bladder cancer that caused the Veteran's death was not incurred or aggravated during service or proximately caused by disease, injury, exposures, or other events during service. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The appellant contends that the Veteran's fatal cancer, that was first diagnosed many years after his military service, was caused by his use of contaminated water during his service at Camp Lejeune, a United States Marine Corps base in North Carolina.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013). In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312. 

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in July 2007; the immediate cause of his death was metastatic bladder cancer, with a secondary diagnosis of multiple myeloma.

In recent years, the United States Navy and VA have acknowledged that persons residing or working at the Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply. The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene. They are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks. The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans. VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems. In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases. VA has encouraged Veterans to file claims for any VA disability compensation for any injury or illness the Veteran believes is related to their service, including service at Camp Lejeune. VA is handling disability claims based on exposure to contaminated water at Camp Lejeune on a case-by-case basis.

The Veteran's service records show that he served at Camp Lejeune during his second period of active service, which ended in July 1946.  

As regards direct service connection, the appellant does not contend that the Veteran had onset of bladder cancer during service.  Indeed, his service treatment records do not show any finding of bladder cancer nor any report of bladder or urinary system disorder or symptoms. Thus, the preponderance of the evidence therefore is against a finding of onset of bladder cancer during service.

The cause of the Veteran's death, bladder cancer, is a cancer, and as such is one of diseases that have been associated with contaminated water at Camp Lejeune. The appellant contends that it is as likely as not that the water the Veteran drank and washed with while he served at Camp Lejeune was contaminated even though VA has recognized that service members who were at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminated water. 

In the July 2014 Board hearing, the appellant stated that inquiries into the water at Camp Lejeune had resulted in varying findings over time. She noted that a 1997 report from a division of the Centers for Disease Control indicated that a volatile organic compound in the water exceeded regulatory standards as early as 1953. She contended that the differing conclusions about the dates when the water was contaminated showed that there is uncertainty as to those dates, such that the existence of contamination by 1946 is possible.

VA has not directly addressed whether the water supply at Camp Lejeune was contaminated in 1946. VA considered assembled scientific research from multiple sources in the course of determining that 1957 to 1987 was the period when the water supply at Camp Lejeune contained contaminants at sufficient levels to produce a significant risk of the future development of cancer. The Board accepts the 1957 to 1987 dates because they are based on careful study by competent sources. As the appellant asserts, significant water contamination in 1946 is possible; it cannot be ruled out. That mere possibility, without more, however falls short of indicating that it is at least as likely as not that there was significant water contamination in 1946.

The appellant reports that the Veteran had illnesses, including cancers, over many years. She notes that he had an abdominal surgery in the 1950s. She states that some treatment records are no longer available. Medical treatment records that are of record show that in 1963 he had a polyp in the colon that was found to be benign. In 1985 and 1988 biopsies were taken of a polypoid colon mass. In 1988 a clinician found a tubulovillous adenoma, a polyp with a high risk of becoming cancerous. In March 2007, the Veteran underwent surgery for carcinoma in the bladder. The assembled medical evidence does not contain any finding or opinion relating cancer in the Veteran to his service in the 1940s or the water he drank and used during that service.

As scientific research to date relates significant risks from water at Camp Lejeune to a period after the Veteran's service there, and as no clinician has linked the cancer that caused the Veteran's death to his service, the preponderance of the evidence is against service connection for the cause of the Veteran's death.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for dependency and indemnity compensation (DIC) (compensation for survivors of veterans with a service-connected cause of death), the Court has explained that notice under 38 U.S.C.A. § 5103(a) must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in October 2009, June 2012, and August 2013. In those letters, VA advised the appellant what information was needed to substantiate claims for service connection for the cause of a veteran's death and service connection claims based on exposure to contaminated drinking water at Camp Lejeune. VA also advised the appellant how VA assigns effective dates. The letters also stated who was to provide the evidence.

In the July 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the appellant's hearing constitutes harmless error.  

The claims file for this case, which is in VBMS and Virtual VA, contains the Veteran's service medical records and post-service medical records, statements from the appellant, and the transcript of the July 2014 Board videoconference hearing. The appellant has indicated that other post-service medical records are no longer available.

VA has not provided a medical opinion addressing the appellant's claim. VA's duty under 38 U.S.C.A. § 5103A(d) to provide an examination or opinion is limited to claims for disability compensation, and does not apply to DIC or cause of death claims. Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008). Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause of death case to help substantiate the claimant's claim. 38 U.S.C.A. § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322. VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2).

In this case, there is no reasonable possibility that a VA opinion would aid in substantiating the claim.  VA considered assembled scientific research in determining that 1957 to 1987 was the period of sufficiently significant risk. Ongoing inquiries may or may not lead to revisions of that period. It would not be reasonable, however, to ask one medical professional to reinterpret the available information and opine as to the likelihood that a significant risk existed as early as 1946. Such an opinion would require excessive speculation. Therefore, there is no reasonable possibility that a VA medical opinion would aid in substantiating the claim. Accordingly, there is no duty to obtain a VA medical opinion in this case.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant has actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the appellant's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


